In this appeal under G. L. c. 278, §§ 33A-33G, from the defendant’s conviction for the unlawful sale of heroin, the sole issue raised (see *840Rule 1:13 of the Appeals Court, 1 Mass. App. Ct. 889 [1972]) is the admission in evidence of thirteen glassine packets which were not, the defendant argues, sufficiently shown to be the packets alleged to have been purchased from the defendant. There was no error. The packets were identified by two police officers present at the sale, and there was testimony tending to identify the packets at each link in the chain of custody from the police to the State chemical analysts (G. L. c. 111, §§ 12, 13) and back to the police. The testimony relative to whether the packets were foil or glassine and as to whether the envelope in which they were placed by the police was sealed or merely tucked in “affect [ed] not the competency but the weight of the evidence, and the issue of identity was for the consideration of the jury.” Commonwealth v. Parrotta, 316 Mass. 307, 313 (1944). Commonwealth v. Vanetzian, 350 Mass. 491, 496 (1966). Commonwealth v. Grant, 352 Mass. 434, 438 (1967). Commonwealth v. White, 353 Mass. 409, 419-420 (1967). Commonwealth v. Rodriquez, 364 Mass. 87, 94 (1973). Commonwealth v. Baltrop, ante, 819 (1974).
The case was submitted on briefs.
John F. Palmer for the defendant.
John J. Droney, District Attorney, Terence M. Troyer ir Bonnie H. MacLeod-Griffin, Assistant District Attorneys, for the Commonwealth.

Judgment affirmed.